RoMBauek, J.,
delivered a concurring opinion.
We all concur in the result reached in the foregoing opinion. While the language used therein sufficiently separates those parts of the opinion, which express Judge Thompson’s individual views, from those wherein he expresses the views of his associates, or the court, yet there is one subject of great practical importance discussed therein, which requires a detailed comment.
It has always been a rule of practice, in this state, that the court can not assume, in its instructions to the jury, the existence of controverted facts, whether such facts are controverted by the pleadings, or by the evidence. Thompson v. Botts, 8 Mo. 710; Chouquette v. Barada, 28 Mo. 491; Merritt v. Given, 34 Mo. 98; Turner v. Loler, 34 Mo. 461; Moffatt v. Conklin, 35 Mo. 453; Sawyer v. Railroad, 37 Mo. 240; Washington Ins. Co.v. St. Mary's Seminary, 52 Mo. 480; Gerren v. Railroad, 60 Mo. 405; Peck v. Ritchey, 66 Mo. 114; The State v. Wheeler, 79 Mo. 366; Wilkerson v. Thompson, 82 Mo. 317; Comer v. Taylor, 82 Mo. 347; The State v. Hecox, 83 Mo. 531; Maxwell v. Railroad, 85 Mo. 95; Bank of North America v. Crandall, 87 Mo. 208.
This proposition is the logical sequence of the further rule, well established, that the triers of the fact, and not the judge, have to déterlnine the question of the credibility of witnesses in the first instance. Were it otherwise, the judge would be authorized, in every case, to instruct the jury to find an issue for the party on whom the burden of proof rests, simply because the testimony-bearing on that issue is not opposed by countervailing *90evidence. Such, is not tlie law in this state, nor, to our knowledge, in any other jurisdiction.'
The cases cited by Judge Thompson fail to establish a contrary proposition. In Barr v. Armstrong (56 Mo. 577), the instruction for the defendant assumed that a certain notice had been given. This was complained of as error. Judge Tories, in delivering the-opinion, says: ‘ ‘ Even the instructions asked for by the 'plaintiffs assume that notice had been given, and presented no issue in reference to that fact. The case seems to have been tried after the notice had been admitted in evidence, with the assumption that notice-had been given, and this, I presume, is the reason why the court framed the instructions as it did. This court, therefore, notwithstanding that the instructions given by the court were erroneous in that particular, not being able to see how the plaintiffs were injured thereby, and the verdict seeming, from the evidence, clearly fox the right party, will not reverse the judgment for that technical error.”
In Caldwell v. Stevens (57 Mo. 589), the instructions complained of assumed the fact that A was the child oí B, concerning which the court says the evidence was-clear and conclusive; there being no pretense of any contrary evidence. “Under these circumstances,” says Judge Tories, “we might not reverse the judgment for that error alonef and cites his former opinion in Barr v. Armstrong. The judgment, however, was reversed.
In Mansfield v. Pollock (74 Mo. 185), which was' an action of ejectment, the plaintiff testified “that he had never occupied the lands in controversy,” and the court (Norton, J.), held that the trial court in its instructions might have well assumed that fact against him as established since the plaintiff himself admitted it.
In Fields v. Railroad (80 Mo. 203, 206), the evidence was riot preserved in the bill of exceptions, and the court (Norton, J.), say: “ When testimony is clear and conclusive, an instruction may assume the truth of the facts sworn to, and it will not be reversible error.” But *91since, in this state, when the evidence is nc'¡ preserved in full in the record, the court can review instructions only as to the correctness of the legal propositions therein contained, it is difficult to see how even this case can be claimed as opposed to the general rule.
In Carroll v. Railroad (88 Mo. 248), the court (Ray, J.), in speaking of the instructions complained of, say: “There was no controversy, as we gather from the record, as to the terms upon which the deceased was received, and was being carried, at the time, upon the train ; but the controversy was only as to the legal effect of the stock contract, * * * and an assumption of such fact, about which, as a matter of law, there could be no dispute, under such circumstances, was not error, or prejudicial to the defendant.”
In the case at bar, the fact assumed in the instruction of the court was, not only that Brooklyn street was a highway, but, also, that such street existed, and was a public highway, for vehicles, at the point where the accident occurred. The testimony on that subject was that of user alone — was given by one witness, and was far from clear and conclusive on the second branch of this inquiry. No just claim can be advanced, that the case can be brought, even within the dictum in Fields v. Railroad (80 Mo. 203, 206), much less within the facts of any decided case. The assumption of that fact in the instruction would, under the uniform, uninterrupted, and unquestioned decisions in this state, of itself, necessitate a reversal.
It is important to make this statement, because the question of properly framing instructions is one which trial courts have to encounter daily. As the proper administration of justice requires that cases should be tried free from error, the practice to encourage trial courts to commit them, in causes remanded for new trial, by informing them that such errors, if re-committed, will not be treated as reversible errors, is not to be commended in any case.
In these views Lewis, P. J., concurs.